Exhibit 10.1

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Performance-Based Vesting)

 

Towers Watson & Co.

2009 Long Term Incentive Plan

 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), made as of this
         day of                       , 20    , between Towers Watson & Co., a
Delaware corporation (the “Company”), and [NAME] (the “Participant”), is made
pursuant to the terms of the Company’s 2009 Long Term Incentive Plan (the
“Plan”).  Capitalized terms used herein but not defined shall have the meanings
set forth in the Plan.

 

Section 1.               Restricted Stock Unit Award.  The Company grants to the
Participant, on the terms and conditions hereinafter set forth, an award (the
“Award”) of            restricted stock units (the “RSUs”), effective as of the
date hereof.  The RSUs are notional, non-voting units of measurement based on
the Fair Market Value of the Common Stock, which will entitle the Participant to
receive a payment, subject to the terms hereof, in shares of Class A Common
Stock of the Company, as provided in Section 6 hereof.

 

Section 2.               Vesting of RSUs.  The Participant shall have the right
to become vested in a number of RSUs based upon the achievement of specified
levels of financial performance during the period from July 1, 2010 through
June 30, 2013 (the “Performance Period”), as set forth in Appendix A hereto,
provided in addition that the Participant remains in continuous Service through
the end of the Performance Period.  Any RSUs that become vested shall thereafter
be payable in accordance with Section 6 hereof.

 

Section 3.               Forfeiture of RSUs.  Subject to Section 4 hereof, any
RSUs for which the continued Service or financial performance requirements under
Section 2 (and Appendix A) hereof have not been satisfied as of the end of the
Performance Period shall be immediately forfeited and automatically cancelled
without further action of the Company.

 

Section 4.               Change in Control.  Pursuant to Section 12 of the Plan,
and notwithstanding any provisions of this Award Agreement to the contrary, in
the event of a Change of Control occurring during the Performance Period and
while the Participant remains in Service, the number of RSUs that may become
payable shall be determined at the 100% target level (       RSUs), but vesting
and payment of the RSUs shall remain subject to the Participant’s continued
Service through the last day of the Performance Period; provided that, if the
Participant’s Service is terminated without Cause upon or within twelve (12)
months following the Change in Control, any RSUs that have not previously been
forfeited shall immediately become vested, and payment shall be made within ten
(10) days following the date of such termination, and as otherwise provided in
Section 6 hereof.  For purposes of this Agreement, termination for “Cause” means
the Participant’s termination of Service due to: (i) persistent neglect or
negligence in the performance of the Participant’s employment duties;
(ii) persistent unexcused absenteeism, (iii) breach of the Company’s Code of
Business Conduct or related policies, (iv) conviction (including pleas of guilty
or no contest) for any act of fraud, misappropriation or embezzlement, (v) any
deliberate and material breach of fiduciary duty to the Company or other conduct
that leads to the material damage or prejudice of the Company, or (vi) illegal
use of controlled dangerous substances or

 

--------------------------------------------------------------------------------


 

use of alcohol to such extent as to have a material adverse effect on the
Participant’s performance of his or her duties with respect to the Company.  The
Company shall have the power to determine whether the Participant has been
terminated for Cause and the date upon which such termination for Cause occurs.

 

Section 5.               Dividend Equivalent Rights.  In the event that any
dividends are paid on shares of Common Stock during the term hereof, the
Participant shall be credited with dividend equivalent rights in respect of the
dividends paid on the shares of Common Stock subject to the RSUs hereunder. 
Such dividend equivalent rights will accumulate as additional RSUs, subject to
the terms hereof.  All such dividend equivalent rights shall be subject to the
same vesting requirements that apply to the RSUs from which the dividend
equivalent rights are derived.

 

Section 6.               Payment of Award

 

(a)           General.  Subject to the provisions of Section 6(c) hereof,
payment with respect to the vested RSUs shall be made in shares of Class A
Common Stock of the Company, within two and one-half months following the end of
the Performance Period (or ten (10) days following the date of termination of
Service, if applicable under Section 4 hereof).

 

(b)           Withholding.  The RSUs shall be paid to the Participant after
deduction of applicable Federal, state and local income taxes and other amounts
required by law to be paid or withheld (the “Withholding Taxes”) in the amount
determined by the Company, provided that such amount shall not exceed the
Participant’s estimated federal, state and local tax obligation with respect to
payment in respect of the RSUs.  In lieu of the foregoing, the Company may allow
the Participant to pay the Withholding Taxes to the Company in Common Stock,
cash or such other form as approved by the Company.

 

(c)           Payments to “Specified Employees” Under Certain Circumstances. 
Notwithstanding the provisions of Section 4 and Section 6(a) hereof, if the
Participant is deemed a “specified employee” (as such term is described in
section 409A of the Code and the treasury regulations thereunder) at a time when
such Participant becomes eligible for payments upon a “separation from service”
with the Company or any of its subsidiaries, such payments shall be made to the
Participant on the date that is six (6) months following such “separation from
service,” or upon the Participant’s death, if earlier.

 

Section 7.               Restrictions on Transfer.  Neither this Agreement nor
any RSUs covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to the Company.

 

Section 8.               Investment Representation.  Upon the acquisition of the
RSUs or Common Stock at a time when there is not in effect a registration
statement under the Securities Act of 1933 relating to the Common Stock, the
Participant hereby represents and warrants, and by virtue of such acquisition
shall be deemed to represent and warrant, to the Company that the RSUs or Common
Stock shall be acquired for investment and not with a view to the distribution
thereof, and not with any present intention of distributing the same, and the
Participant shall provide the Company with such further representations and
warranties as the Company may require in order to

 

2

--------------------------------------------------------------------------------


 

ensure compliance with applicable federal and state securities, blue sky and
other laws.  No RSUs or Common Stock shall be acquired unless and until the
Company and/or the Participant shall have complied with all applicable federal
or state registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that the Participant may
acquire the RSUs or Common Stock pursuant to an exemption from registration
under the applicable securities laws.  Any determination in this connection by
the Committee shall be final, binding and conclusive.  The Company reserves the
right to legend any certificate or book entry representation of the Common Stock
conditioning sales of such shares upon compliance with applicable federal and
state securities laws and regulations.

 

Section 9.               Adjustments.  The RSUs granted hereunder shall be
subject to the provisions of Section 4.3 of the Plan relating to adjustments for
recapitalizations, reclassifications and other changes in the Company’s
corporate structure.

 

Section 10.             No Right of Continued Employment.  Nothing in the Plan
or this Agreement shall confer upon the Participant any right to continued
Service or to interfere in any way with any right of the Company to terminate
the Participant’s Service at any time.

 

Section 11.             Limitation of Rights.  The Participant shall not have
any privileges of a shareholder of the Company with respect to the RSUs awarded
hereunder, including without limitation any right to vote shares underlying the
RSUs or to receive dividends or other distributions in respect thereof (except
for the dividend equivalent rights provided in Section 5 hereof), until the date
of the issuance to the Participant of a share of Common Stock in payment of the
RSUs.

 

Section 12.             Notices.  Any notice hereunder by the Participant shall
be given to the Company in writing and such notice shall be deemed duly given
only upon receipt thereof by the Company, delivered to Towers Watson & Co., 901
N. Glebe Road, Arlington, VA 22203, Attention: Treasurer.  Any notice hereunder
by the Company shall be given to the Participant in writing and such notice
shall be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

 

Section 13.             Construction.  This Agreement and the RSUs granted
hereunder are granted by the Company pursuant to the Plan and are in all
respects subject to the terms and conditions of the Plan.  The Participant
hereby acknowledges that a copy of the Plan has been delivered to the
Participant and accepts the RSUs hereunder subject to all terms and provisions
of the Plan, which are incorporated herein by reference.  In the event of a
conflict or ambiguity between any term or provision contained herein and a term
or provision of the Plan, the Plan will govern and prevail.  The construction of
and decisions under the Plan and this Agreement are vested in the Committee,
whose determinations shall be final, conclusive and binding upon the
Participant.  The Committee may exercise negative discretion in determining the
number of RSUs that become vested and payable pursuant to the Award.

 

Section 14.             Governing Law.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to the choice of law principles thereof.

 

3

--------------------------------------------------------------------------------


 

Section 15.             Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

Section 16.             Binding Effect.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

 

Section 17.             Entire Agreement.  This Agreement and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof, merging any and all prior agreements.

 

Section 18.             Foreign Exchange Control Approval.  If any foreign
exchange control approval, consent or permission is required for the acquisition
of the RSUs, the Participant shall be responsible for obtaining all such
approvals, consents and permissions.  The Company or any of its Subsidiaries
shall not be liable to the Participant in any manner whatsoever in the event the
Participant is unable to acquire the RSUs as a result of the Participant’s
failure to obtain any approval, consent or permission required under applicable
laws of the jurisdiction where the Participant is employed.

 

Section 19.             Arbitration.  In the event the Participant disputes or
disagrees with any determination by the Committee with respect to the RSUs, the
Plan or the Participant, the Participant may request arbitration with respect to
such decision.  The review by the arbitrator shall be limited to determining
whether the Committee’s decision was arbitrary or capricious.  This arbitration
shall be the sole and exclusive review permitted of the Committee’s decision,
and the Participant hereby explicitly waives any right to judicial review.
Notice of demand for arbitration shall be made in writing to the Committee
within 30 days after the applicable decision by the Committee.  The arbitrator
shall be selected by those members of the Board of Directors who are neither
members of the Committee nor employees of the Company.  If there are no such
members of the Board of Directors, the arbitrator shall be selected by the Board
of Directors.  The arbitrator shall be an individual who is an attorney licensed
to practice law in the State of Delaware.  Such arbitrator shall be neutral
within the meaning of the Commercial Rules of Dispute Resolution of the American
Arbitration Association; provided, however, that the arbitration shall not be
administered by the American Arbitration Association.  Any challenge to the
neutrality of the arbitrator shall be resolved by the arbitrator whose decision
shall be final and conclusive.  The arbitration shall be administered and
conducted by the arbitrator pursuant to the Commercial Rules of Dispute
Resolution of the American Arbitration Association.  The decision of the
arbitrator on the issue(s) presented for arbitration shall be final and
conclusive and may be enforced in any court of competent jurisdiction.

 

[SIGNATURES ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

 

TOWERS WATSON & CO.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Participant’s Signature

Date

 

 

 

 

 

Participant’s Name

 

address

 

address

 

5

--------------------------------------------------------------------------------